
	
		II
		112th CONGRESS
		2d Session
		S. 2180
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2012
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  tax credit for professional school personnel in early childhood education, to
		  expand the deduction for certain expenses of teachers to teachers in early
		  childhood education, and to modify the credit for dependent care
		  services.
	
	
		1.Short titleThis Act may be cited as the
			 Tax Credit for Early Educators Act of
			 2012.
		2.Tax credit for
			 professional school personnel in early childhood education
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
				
					25E. Professional
				school personnel in early childhood education
						(a)Allowance of
				creditIn the case of an eligible individual, there shall be
				allowed as a credit against the tax imposed by this chapter for the taxable
				year an amount equal to $3,000.
						(b)Eligible
				individualFor purposes of this section—
							(1)In
				generalThe term eligible individual means any
				individual—
								(A)who is employed in
				a position which involves regular contact with students in an early childhood
				school or program, and
								(B)whose position
				involves the formulation or implementation of the educational program for such
				school or program.
								(2)Early childhood
				school or programThe term
				early childhood school or program means any school or program
				which provides early childhood education, as determined under State law.
							(c)Cost-of-Living
				adjustment
							(1)In
				generalIn the case of any taxable year beginning in a calendar
				year after 2012, the $3,000 amount contained in subsection (a) shall be
				increased by an amount equal to—
								(A)such dollar
				amount, multiplied by
								(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, by substituting calendar year 2011 for
				calendar year 1992 in subparagraph (B) thereof.
								(2)RoundingIf
				any increase determined under paragraph (1) is not a multiple of $10, such
				increase shall be increased to the next highest multiple of
				$10.
							.
			(b)Clerical
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 25D the following new item:
				
					
						Sec. 25E. Professional school personnel in early childhood
				education.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			3.Deduction for certain
			 expenses of early childhood, preschool, elementary and secondary school
			 teachers
			(a)In
			 generalSubparagraph (D) of section 62(a)(2) of the Internal
			 Revenue Code of 1986 (relating to certain expenses of elementary and secondary
			 school teachers) is amended to read as follows:
				
					(D)Certain expenses
				of early childhood, preschool, elementary and secondary school
				teachersIn the case of taxable years beginning before 2017, the
				deductions allowed by section 162 which consist of expenses, not in excess of
				the applicable amount, paid or incurred by an eligible educator in connection
				with books, supplies (other than nonathletic supplies for courses of
				instruction in health or physical education), computer equipment (including
				related software and services) and other equipment, and supplementary materials
				used by the eligible educator in the
				classroom.
					.
			(b)DefinitionsSubsection
			 (d) of section 62 of such Code (relating to definition; special rules) is
			 amended to read as follows:
				
					(d)Definitions
				relating to early childhood, preschool, elementary and secondary school
				teachersFor purposes of subsection (a)(2)(D) and this
				subsection—
						(1)Applicable
				amountThe term applicable amount means—
							(A)$500 in the case
				of a full-time educator, and
							(B)$250 in any other
				case.
							(2)Eligible
				educatorThe term eligible educator means, with
				respect to any taxable year, an individual who is—
							(A)a kindergarten
				through grade 12 teacher, instructor, counselor, principal, or aide in a school
				for at least 450 hours during a school year which ends during such taxable
				year, or
							(B)a teacher,
				instructor, counselor, or aid in a preschool or early childhood program for at
				least 450 hours during the taxable year.
							(3)Full-time
				educatorThe term full-time educator means, with
				respect to any taxable year, an individual who for such taxable year satisfies
				the requirements of subparagraph (A) or (B) of paragraph (2) applied by
				substituting 900 hours for 450 hours
				therein.
						(4)SchoolThe
				term school means any school which provides elementary education
				or secondary education (kindergarten through grade 12), as determined under
				State law.
						(5)Preschool or
				early childhood programThe term preschool or early
				childhood program means any program which—
							(A)is for providing
				preschool and receives funds for carrying out preschool programs pursuant
				to—
								(i)part A of title I
				of the Elementary and Secondary Education Act of 1965, or
								(ii)subpart 2 of part
				B of title I of such Act, or
								(B)is an early
				childhood program, as defined under section 103 of the Higher Education Act of
				1965.
							.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			4.Modification of
			 credit for dependent care services
			(a)In
			 generalSubsection (a) of section 21 of the Internal Revenue Code
			 of 1986 is amended to read as follows:
				
					(a)Allowance of
				creditIn the case of an individual for which there are 1 or more
				qualifying individuals (as defined in subsection (b)(1)) with respect to such
				individual, there shall be allowed as a credit against the tax imposed by this
				chapter for the taxable year an amount equal to 35 percent of the
				employment-related expenses (as defined in subsection (b)(2)) paid by such
				individual during the taxable
				year.
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
